Title: To Benjamin Franklin from John Barry, 23 March 1781
From: Barry, John
To: Franklin, Benjamin


SirL’Orient 23d. March 1781.
I had the Honor to receive yours dated the 17th. inst. but it leaves me intirely in the dark.— As I have no orders from you, and as there is no person here for me to apply to, in Consequence of it and to Comply with my orders from the Honble. the Admiralty I have took the Ship the Marquis delafayette with public Stores onboard under my direction and shall as soon as I can get ready (which will be on sunday or Monday next) proceed to Deleware with her under my Convoy.—
I am Sir your very huml. Servt.
John Barry
His Excellency Doctr. Franklin
 
Addressed: His Excellency Benja. Franklin Esqr. / Minister Plenopotentiary / at the Court of Versailles / Paris
Notation: Capt. Barry Mar. 23. 81
